                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                     No . 4:18-CV-9-BO


TRUDELL MEDICAL INTERNATIONAL,)
                              )
          Plaintiff,          )
                              )
V.                                           )              ORDER
                                             )
DR BURTON HEALTHCARE, LLC,                   )
                                             )
               Defendant.                    )


DR BURTON HEAL TH CARE, LLC,                 )
                                             )
               Counterclaim Plaintiff,       )
                                             )
V.                                           )
                                   )
TRUDELL MEDICAL INTERNATIONAL )
and MONAGHAN MEDICAL CORP. ,       )
                                   )
          Counterclaim Defendants. )


       This cause comes before the Court on counterclaim defendant Monaghan Medical Corp. ' s

motion to dismiss for lack of personal jurisdiction and improper venue, or in the alternative to

transfer to the Northern District of New York. For the following reasons, Monaghan's motion to

dismiss is granted.

                                         BACKGROUND

       Trudell Medical International (Trudell) is a partnership organized and existing under the

laws of Canada, with its principal place of business in Ontario, Canada. Trudell is a medical

device company that designs, develops, and sells an oscillating positive expiratory pressure

(OPEP) device called the Aerobika. Trudell manufacturers the Aerobika device in Canada, which



          Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 1 of 10
it then sells to its affiliate, Monaghan Medical Corp. (Monaghan). Monaghan, a New York

corporation registered to do business in North Carolina, markets and sells the Aerobika device

throughout the United States, including in North Carolina. D R Burton Healthcare, LLC (DRB),

is a medical device company based in Farmville, North Carolina that designs, develops,

manufactures, and sells various respiratory devices, included the vPEP, which is an OPEP

device. The Aerobika competes directly with DRB ' s devices for sales in the OPEP product

market.

          DRB alleges that Trudell and Monaghan have published at least two marketing

documents that refer to DRB's vPEP device by name and that include false and misleading

claims about the device: 1) the Infection Control Alert and 2) the Competitive Comparison. The

Infection Control Alert allegedly falsely suggests that the vPEP poses a risk of infection and

contains false and misleading statements regarding cleaning and distribution of the vPEP and the

VPEP's performance in drop testing. Language in the Infection Control Alert suggests that it is

an official document published by DRB, rather than by Trudell and Monaghan. The Competitive

Comparison allegedly directly compares the Aerobika and vPEP devices and makes false and

misleading statements regarding the vPEP, including about the device ' s methods of disinfection,

efficiency of performance, and recommended frequency of replacement.

          On July 28, 2017, Monaghan' s marketing office sent an email to all of Monaghan' s sales

representatives and division managers informing them that the Infection Control Alert had been

added to their resources and that it was in the process of being ordered. The email specifically

noted that each district manager and territory manager would receive twenty-five copies of the

Infection Control Alert for distribution. Monaghan has a territory manager specifically dedicated

to North and South Carolina. On September 8, 2018, Monaghan sent another email to all of



                                                  2
            Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 2 of 10
Monaghan's sales representatives and division managers confirming that twenty-five copies of

the Infection Control Alert had been mailed to each district or territory manager for select

distribution and encouraging the district and territory managers to contact the marketing

department if they wished to order additional copies. DRB states that, at the time it filed the

counterclaims, DRB knew Trudell and Monaghan had sent the Infection Control Alert or the

Competitive Comparison to the University of Tennessee Medical Center in Knoxville and Mercy

Health Cincinnati, and that it believed those documents had been widely disseminated to other

potential and actual customers of DRB.

       On January 29, 2018, Trudell sued DRB, asserting claims for infringement of U.S. Patent

No. 9,808,588, entitled "Oscillating Positive Respiratory Pressure Device." Trudell filed a First

Amended Complaint on June 20, 2018 and a Second Amended Complaint on May 9, 2019. On

May 23, 2019, DRB filed its answer and affirmative defenses and counterclaims to the Second

Amended Complaint, as well as moved to join Monaghan as a counterclaim defendant. Trudell

filed its opposition to DRB's motion for leave to add Monaghan and moved to dismiss the

counterclaims on June 13, 2019, but Magistrate Judge Kimberly A. Swank subsequently denied

Trudell's motion to dismiss and granted DRB ' s motion to join Monaghan.

       On June 15, 2020, Monaghan moved to dismiss the counterclaims against it for lack of

personal jurisdiction and improper venue. On February 22, 2021 , the Court denied this motion

without prejudice to be refiled, if applicable, after jurisdictional discovery. On March 24, 2021,

Monaghan refiled its motion to dismiss for lack of jurisdiction and improper venue or. in the

alternative, to transfer to the Northern District of New York. The counterclaims directed at both

Trudell and Monaghan, and which are therefore at issue here, are counterclaims three through

five, for Lanham Act false advertising under 15 U.S.C. § 1125(a), civil conspiracy, and unfair



                                                 3
          Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 3 of 10
and deceptive trade practices. In its counterclaims, DRB claims that Trudell and Monaghan,

acting in concert, published false or misleading representations concerns DRB ' s vPEP to

influence the purchasing decisions of target customers to DRB' s detriment.

                                            DISCUSSION

       Monaghan first seeks dismissal of the counterclaims for lack of personal jurisdiction. Fed

R. Civ. P. 12(b)(2). Where a defendant moves to dismiss for lack of personal jurisdiction, the

plaintiff has the burden of showing that jurisdiction exists. See New Wellington Fin. Corp. v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005); Young v. FD.IC, 103 F.3d 1180,

1191 (4th Cir. 1997). When a court considers a challenge to personal jurisdiction without an

evidentiary hearing and on the papers alone, it must construe the relevant pleadings in the light

most favorable to the plaintiff. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

       "A federal district court may exercise personal jurisdiction over a foreign corporation only

if: ( 1) such jurisdiction is authorized by the long-arm statute of the state in which the district court

sits and (2) application of the relevant long-arm statute is consistent with the Due Process Clause

of the Fourteenth Amendment." Universal Leather, LLC v. Karo AR, SA., 773 F.3d 553 , 558 (4th

Cir. 2014). The North Carolina long-arm statute "permits the exercise of personal jurisdiction to

the outer limits allowable under federal due process," so the determinative question is whether a

plaintiff has made a showing that a defendant "had sufficient contacts with North Carolina to

satisfy constitutional due process." Id. at 558-59.

       DRB has admitted that this Court does not have general jurisdiction over Monaghan, but it

maintains that this Court has specific jurisdiction over Monaghan. To determine whether there is

specific jurisdiction over a defendant, the Court applies a three-part test: " (1) whether and to what

extent the defendant 'purposely availed' itself of the privileges of conducting activities in the



                                                   4
          Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 4 of 10
forum state, and thus invoked the benefits and protections of its laws, (2) whether the plaintiffs

claim arises out of those forum-related activities, and (3) whether the exercise of jurisdiction is

constitutionally ' reasonable. "' Ricks v. Armstrong Int '!, Inc., No. 4:14-CV-37-BO, 2014 U.S. Dist.

LEXIS 86600, at *7 (E.D.N.C. June 23 , 2014) (quoting Christian Sci. Bd. of Dirs. Of the First

Church of Christ, Sci. v. Nolan, 259 F.3d 209, 215-16 (4th Cir. 2001)).

         In support of its contention that Monaghan has purposefully directed activities at North

Carolina, DRB presents nine reasons Monaghan purposefully directed its activities at North

Carolina. However, this lawsuit arises out of Monaghan' s alleged distribution of two documents :

the Infection Control Alert and the Competitive Comparison. 1 According to DRB, Monaghan

published and widely distributed the Infection Control Alert and the Competitive Comparison,

DRB has actual knowledge of some of its customers receiving the Infection Control Alert or the

Competitive Comparison, Monaghan distributed between 775 and 1,200 copies of the Infection

Control Alert across the country, and Monaghan sent at least twenty-five copies of the Infection

Control Alert to its territory manager for North and South Carolina.

         However, after more than a month of jurisdictional discovery, DRB has not been able to

produce any evidence that the Infection Control Alert or the Competitive Comparison were

disseminated or shared to individuals or entities located in North Carolina. DRB 's conclusory

assertion that the documents were widely distributed lacks more than a speculative factual tie to

North Carolina. The two customers DRB knows received one of the two allegedly misleading

documents were located outside of North Carolina. Plaintiff specifically asks the Court to infer

that Monaghan also sent the documents to North Carolina and that the documents were actually


1
  DRB also asserts that Monaghan distributes TMJ's Aerobika device nationwide, including in North Carolina; does
business in North Carolina and has a registered agent in the state; and has a territory manager specifically assigned
to North Carolina. However, plaintiffs claim does not arise out of the sale of its Aerobika device in North Carolina,
but rather the distribution of the Infection Control Alert and the Competitive Comparison.

                                        5
            Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 5 of 10
distributed there and to rely on the fact that Monaghan has not submitted a declaration clarifying

its degree of business in the state. DRB carries the burden of establishing personal jurisdiction by

a preponderance of the evidence, and this Court will not rely on inferences at this point in the

proceedings. Sneha Media & Entm 't, LLC v. Associated Broad. Co., 911 F .3d 192, 197 (4th Cir.

2018) (holding that plaintiffs had the burden of establishing personal jurisdiction by a

preponderance of the evidence after they were given an opportunity to conduct jurisdictional

discovery) . Because DRB can only speculate that there is any tie between the alleged false

advertising documents and North Carolina, this Court finds that DRB has not shown that

Monaghan has purposefully availed itself of the privilege of conducting business in North

Carolina.

       DRB further alleges that Monaghan's eastern division manager and territory manager were

m discussion with Novant Health in North Carolina regarding the possible substitution of

Monaghan and Trudell ' s Aerobika with DRB ' s vPEP device and that Monaghan' s eastern division

manager sent at least one email to an individual at Novant using the same language as the

misleading statements in Infection Control Alert and the Competitive Comparison. These

allegations are also insufficient to create jurisdiction. As to the allegation of the discussions

regarding a possible substitution, brief and speculative conversations do not give rise to personal

jurisdiction. See Consulting Eng 'rs Corp. v. Geometric Lt., 56 l F.3d 273 , 281 (4th Cir. 2009)

(finding no specific personal jurisdiction when the communication between two parties "consisted

of an exchange of four brief emails, several telephone conversations . .. , and the exchange of []

various drafts") . As to the allegation that at least one email used misleading statements, an email

exchange with a North Carolina resident is not enough to support an exercise of personal




                                                 6
            Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 6 of 10
jurisdiction. Custom Dynamics, LLC v. Cyron, Inc., No . 5:19-cv-278-BO, 2020 U.S. Dist. LEXIS

104437, at *11 (E.D.N.C. June 15 , 2020).

       This Court rejects DRB 's argument that it its failure to produce evidence to move this case

beyond speculation is because it has not had a fair opportunity to conduct discovery. As long as a

court has provided a party with "a fair opportunity to develop the record regarding personal

jurisdiction," the party must show personal jurisdiction by a preponderance of the evidence. Sneha

Media & Entm 't, 911 F .3d at 197. DRB has been aware of its burden to establish personal

jurisdiction over Monaghan for more than two years, and this Court denied Monaghan ' s first

motion to dismiss so that DRB could collect additional support with which to show personal

jurisdiction through jurisdictional discovery. To the extent that DRB complains about the adequacy

of Monaghan ' s discovery responses, DRB never attempted to meet and confer with Monaghan

regarding Monaghan's responses, and DRB ' s complaints are now untimely. Monaghan has clearly

stated that it has been unable to confirm that the Infection Control Alert and Competitive Control

Alert were ever shared with individuals or entities located in North Carolina. This Court finds that

DRB has been given a fair opportunity to develop the record as to the issue of jurisdiction. Further,

as discussed below, the Court finds that an exercise of jurisdiction in this case, even assuming

plaintiff met the first two prongs of the test for specific jurisdiction, would be unreasonable.

       Therefore, because DRB can only speculate that there is any tie between the alleged false

advertising documents and North Carolina, this Court finds that DRB has not shown that

Monaghan has purposefully availed itself of the privilege of conducting business in North

Carolina. Moreover, even if the Court determined that Monaghan had purposefully availed itself,

assertion of jurisdiction would be unfair. This third prong also warrants dismissal.




                                                  7
          Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 7 of 10
       In analyzing whether the exercise of jurisdiction is fair or reasonable, a court must

determine "whether the assertion of personal jurisdiction would comport with ' fair play and

substantial justice."' Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985) (quoting Jnt'l

Shoe Co. v. Washington, 326 U.S. 310, 320 (1945). In making this assessment, courts evaluate

factors such as the burden on defendant, the forum state' s interests, plaintiffs interest in obtaining

relief, the interstate judicial system's interest in obtaining the most efficient resolution of

controversies, and the shared interest of the several states in furthering social policies. See World-

Wide Volkswagen Corp. v. Woodson , 444 U.S. 286,292 (1980).

       Here, the factors weigh against asserting personal jurisdiction over Monaghan. Monaghan

is incorporate and headquartered in New York, not North Carolina, and thus will be burdened by

conducting litigation here. While DRB argues that this burden is not heavy because Monaghan

will still be participating in the litigation as it relates to the patent dispute, this involvement will

be limited to discovery. Extending its obligations to litigating these counterclaims will be a much

greater burden. Furthermore, wrapping the non-patent counterclaims against Monaghan into the

patent dispute between Trudell and DRB will unduly complicate the patent infringement case and

confuse the issues for the jury. These counterclaims are wholly unrelated to the underlying patent

agent and would best be resolved separately. Monaghan has minimal contacts with North Carolina.

Even assuming that the twenty-five documents were sent to the territory manager for the Carolinas,

this is only twenty-five documents, or around two to three-and-a-half percent of the total

distributed across the country, split between two states. Although Monaghan has a registered agent

in North Carolina, there is nothing to suggest that its business in the state is extensive. Finally,

DRB ' s alleged rights pursuant to its counterclaims can be adequately protected without exercising




                                                   8
           Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 8 of 10
jurisdiction in this forum. Other states with stronger connections to the facts at issue have a much

stronger interest in providing a forum for these issues.

       Furthermore, even assuming plaintiff is able to show personal jurisdiction, venue is also

improper in this district. Rule 12(b)(3) of the Federal Rules of Civil Procedure allows for

dismissal of an action for improper venue. Venue in a civil action is proper in

       ( 1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). "The district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought." 28 U.S.C. § 1406(a).

       Assuming Monaghan is subject to personal jurisdiction in, and therefore resides in for the

purpose of venue, this district, DRB still cannot show that a substantial part of the events giving

rise to its claims occurred in North Carolina. As previously mentioned, this lawsuit arises out of

Monaghan's alleged distribution of two documents: the Infection Control Alert and the

Competitive Comparison. DRB alleges that these documents were widely distributed, with at least

775 to 1,200 documents being sent around the country. DRB only alleges that twenty-five

documents were sent to North and South Carolina. This is around two to three-and-a-half percent

of the total documents distributed across the country, split between two states. Based on these

facts, DRB cannot show that a substantial portion of this allegedly false and misleading advertising

took place in North Carolina.




                                                  9
           Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 9 of 10
       The Court concludes that this Court does not have personal jurisdiction over this case

because Monaghan does not have sufficient minimal contacts with North Carolina and because

exercising jurisdiction in this case would be unfair and unreasonable. The Court also finds that this

district is an improper venue. Neither party has argued that transfer of this case to the Northern

District of New York, rather than dismissal, would be in the best interests of justice. Therefore,

Monaghan's motion to dismiss is granted.

                                          CONCLUSION

       For the foregoing reasons, counter defendant Monaghan' s motion to dismiss for lack of

jurisdiction is GRANTED. [DE 196]. The counterclaims against counter defendant Monaghan are

DISMISSED.




SO ORDERED, this      JJ      day of August, 2021.




                                           ?:::t:M:t::tl:/, d ~
                                              UNITED STATES DISTRICT JUDGE




                                                10
        Case 4:18-cv-00009-BO Document 220 Filed 08/25/21 Page 10 of 10
